IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00128-CV
 
Ace American Insurance Company,
                                                                                    Appellant
 v.
 
John R. Sprouse,
                                                                                    Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 04-003187-CV-361
 

MEMORANDUM  Opinion





 
            Ace American Insurance Company
appealed a judgment rendered against it.  After successful mediation, Ace
American and Appellee, Sprouse, now file a joint motion to dismiss the appeal
stating the parties have reached an agreement to settle and compromise their
differences.  
            The appeal is reinstated and dismissed
according to the parties’ agreement.  Tex.
R. App. P. 42.1.  As agreed by the parties, costs on appeal are taxed to
the party incurring same.
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed August 22, 2007
[CV06]


ofANBCBandDBChildrenpcvab_files/image003.gif"
  v:shapes="_x0000_s1026">
 


 
 

No. 10-04-00158-CV
 
In the Interest of A.N.B., C.B. and D.B.,
Children
 
 

From the County
Court at Law No. 2
Johnson County, Texas
Trial Court #
D200200288
 
 

MEMORANDUM 
Opinion

 
Appellant failed to serve a copy of the notice of appeal on
Appellees.  The Clerk of this Court
notified Appellant that the appeal may be dismissed for failure to comply with
the requirements of the Rules of Appellate Procedure if the notice of appeal
was not served on Appellees and proof of service filed with the Court within 10
days.  See Tex. R. App. P. 42.3(a).  Appellant has failed to comply.  Accordingly, the appeal is dismissed.
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed September 1, 2004
[CV06]